Case:20-17026-KHT Doc#:7 Filed:10/27/20          Entered:10/27/20 13:19:50 Page1 of 1




                      UNITED STATES BANKRUPTCY COURT
                       FOR THE DISTRICT OF COLORADO


  In re:
                                              Bankruptcy Case No. 20-17026 KHT
  SPRINGS MEDICAL ASSOCIATES,                 Chapter 11
  P.C.

  Debtor.
______________________________________________________________________

             ORDER TO SHOW CAUSE WHY APPOINTMENT OF
                     OMBUDSMAN IS NOT REQUIRED
______________________________________________________________________

        THIS MATTER comes before the Court sua sponte. The Debtor’s petition filed in
this case indicated that the Debtor’s business is a health care business. Section
333(a)(1) of the Bankruptcy Code requires this Court, in cases filed under Chapters 7, 9
or 11, to appoint an ombudsman to monitor patient care not later than 30 days from the
date of commencement of the case “unless the court finds that the appointment of such
ombudsman is not necessary for the protection of patients under the specific facts of the
case.” This case was filed on October 26, 2020. Accordingly, the Court must order the
appointment of a patient care ombudsman (unless not necessary) no later than
November 25, 2020. Therefore, it is hereby

        ORDERED that if Debtor, United States Trustee (the “UST”), or other interested
party contends that a patient care ombudsman is NOT required, then such party shall
file a Response to this Order on or before November 18, 2020, showing cause why
the appointment of an ombudsman is not necessary for the protection of patients under
the specific facts of this case, and shall serve such Response on the UST, the Debtor
and its counsel of record, any party who has filed an entry of appearance and request
for notice in this case, and the 20 largest creditors. If no such Response is filed, the
Court shall order the appointment of a patient care ombudsman on or before
November 25, 2020. If such a Response is filed, the Court will set a hearing promptly.

       DATED this 27th day of October, 2020.
                                                BY THE COURT:



                                                Kimberley H. Tyson
                                                United States Bankruptcy Judge
